


Exhibit 10.2

 

OWNERTEL, INC.

 

April 30, 2007

 

VIA HAND DELIVERY

 

Mr. William G. Head, III

PO Box 6692

Raleigh, NC 27628

 

 

Re:

Letter Consulting Agreement

 

Dear William:

 

This Letter Consulting Agreement, when countersigned by you, will constitute an
independent contractor agreement between William G. Head, III (“you”) and
OwnerTel, Inc. (the “Company”).

 

You will consult to the Company part-time for a period of one (1) month
following closing of the transactions contemplated by the Stock Purchase
Agreement by and among OwnerTel, Inc., William G. Head, III, Elizabeth Crews and
Bluepoint Financial, LLC (the “Stock Purchase Agreement”). You will be paid the
sum of $6,850 in two (2) equal installments of $3,425. The first installment
shall be paid on the date of this Letter Consulting Agreement and the second
installment shall be paid on that date which is one (1) month following closing
of the transactions contemplated by the Stock Purchase Agreement. You will
receive these payments as an independent contractor. You will be responsible for
your own income taxes, including all withholding and social security taxes. You
will not be required to spend more than 5 hours per week for a period of one (1)
month following Closing (unless extended by the parties).

 

Your primary duties will be to transition the Company through the first month
following closing of the transactions contemplated by the Stock Purchase
Agreement. The Company will look to you to (1) review and identify all Company
liabilities, the status of those liabilities, and Company assets (if any); (2)
assist in the preparation of financial statements; (3) review shareholder lists
to make certain they are current; and (4) assist and cooperate in preparation of
all filings with the SEC.

 

If this Agreement is acceptable to you, kindly sign in the space below. Thank
you for your service to the Company and best of luck to you in all of your
endeavors.

 

Sincerely,

 

OWNERTEL, INC.

 

 

By:

/s/ Robert Druzak

 

Robert Druzak, President

AGREED:

 

/s/ William G. Head, III

William G. Head, III

 

--------------------------------------------------------------------------------